Citation Nr: 0615441	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left leg fasciotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to June 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the RO, which granted an 
increased rating of 10 percent for the veteran's service-
connected residuals of a left leg fasciotomy.  The Board 
notes that although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In January 2006, the veteran testified at a hearing before 
the undersigned, which was held at the RO.

The Board observes that by June 2005 rating decision, the RO 
deferred its decisions regarding entitlement to compensation 
for a scar associated with the veteran's service-connected 
residuals of a left leg fasciotomy as well as entitlement to 
service connection for tinnitus.  The record does not reflect 
follow-up action on the part of the RO.  The RO is reminded 
to issue a decision in this matter if it has not already done 
so.


FINDING OF FACT

The veteran's service-connected residuals of a left leg 
fasciotomy are manifested by no more than a moderate 
disability picture.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service-connected 
residuals of a left leg fasciotomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants of what information and/or evidence is needed in 
order to substantiate a claim, and it has a duty to assist 
claimants by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). 

Recently the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in April 2003 (prior to the initial adjudication 
of this claim) and in November 2005, the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish entitlement to an increased rating for his service-
connected residuals of a left lower extremity fasciotomy, 
what evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the veteran will have ample opportunity 
to appeal the Board's decision if he is not satisfied with 
the increased rating granted herein and that he would indeed 
be prejudiced by the delay in receiving his increased 
benefits that a remand for strict compliance with 
Dingess/Hartman would necessarily entail. 

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issue on 
appeal.  

Discussion

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's service-connected residuals of a left leg 
fasciotomy have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5262.  38 U.S.C.A. 
§ 4.71a.  
Diagnostic Code 5262 governs ratings of impairment of the 
tibia and fibula.  Diagnostic Code 5262 provides that a 10 
percent evaluation is assignable for impairment of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  Id.

On April 2003 VA orthopedic examination, the veteran 
complained of numbness and pain of the lower part of the left 
lower extremity and purple discoloration of that region after 
excessive walking.  He also reported hypesthesia of the left 
lower leg.  He denied using any assistive devices to aid in 
walking, and the examiner noted the veteran was employed in 
the construction industry and that he could perform the 
activities of daily living.  Objectively, the examiner 
observed a mild limp.  The left foot went into varus on 
walking.  There was no tenderness or deformity of the left 
tibia.  Following the review of a negative August 1999 X-ray 
study of the left tibia and fibula, the examiner diagnosed 
mild weakness of the left leg as a result of compartment 
syndrome.

On April 2005 VA neurologic examination, the examiner 
observed slight atrophy on the lower left aspect of the left 
leg.  The veteran rose and walked slowly, and left leg heel-
toe walking was difficult.  The examiner diagnosed localized 
sensory neuropathy of the left leg in the distribution of the 
left lateral cutaneous nerve of the left leg.

A May 2005 X-ray study of the tibia and fibula was 
unremarkable.  The tibia and fibula were intact, and the knee 
a ankle joints were well maintained.  No foreign bodies were 
identified.  There were, however, soft tissue changes. 

On May 2005 VA orthopedic examination, the veteran complained 
of pain over the anterior group of the muscles of the left 
leg when walking.  There was a small muscle hernia on the 
site of the postsurgical scar.  The examiner diagnosed, in 
pertinent part, residual pain in the anterior muscle group 
and pain on heel or toe walking.  The examiner observed that 
normal left ankle range of motion with pain rated as five on 
a scale of one to 10 on repetitive left ankle motion.  There 
was no increase in weakness or fatigue, but there was mild 
lack of induration.  There was also a reducible hernia.  The 
veteran's gait was antalgic with more weightbearing on the 
right.  

At his January 2006 hearing, the veteran testified that he 
could not walk for extended periods, walk up steep inclines, 
or drive more than 45 minutes at a time.  He indicated that 
he had to sleep with his left leg raised and move his left 
leg with his hands upon rising.  The veteran alleged that he 
could feel surgical staples on the surface of his skin.  
According to him, he went into law enforcement after service 
but could not maintain such employment because he could not 
stand for long periods.  Since then, he has had intermittent 
periods of unemployment when he encountered situations 
involving hills or excessive walking and carrying.  The 
veteran, however, asserted that he did not use analgesics and 
was not receiving medical treatment for his left lower 
extremity disability.

A review of the medical evidence of record reveals that the 
veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 5262.  While no bony radiologic abnormalities 
have been found on radiologic studies, the veteran 
experiences pain on left ankle range of motion and when 
walking, and he appears to be suffering from left lower 
extremity fatigability, as he cannot walk for extended 
periods.  As well, his gait is antalgic, and one examiner 
observed a slight limp.  A 30 percent evaluation under 
Diagnostic Code 5262, however, is not warranted.  The veteran 
does not experience marked left knee or ankle disability.  
Indeed, both joints have regularly appeared normal on X-ray 
studies, the veteran uses no assistive devices for walking, 
and he has not been receiving regular treatment for his 
service-connected left lower extremity disability.  
Furthermore, he does not experience pain to a degree that 
would necessitate the use of analgesics.  The Board is of the 
opinion, therefore, that the veteran's left lower extremity 
disability cannot be characterized as marked.

The Board has reviewed other potentially applicable 
provisions pertinent to orthopedic disabilities.  Diagnostic 
Code 5270, which deals with ankle ankylosis, is not for 
application, because left ankle ankylosis has not been 
complained of or found.  38 C.F.R. § 4.71a.  Diagnostic Code 
5271 concerns limitation of motion of the ankle, and is 
similarly inapplicable herein.  The veteran does not suffer 
from left ankle limitation of motion.  The Board notes that 
it need not consider provisions governing disabilities of the 
knees because the evidence is silent as to complaints or 
findings regarding the left knee.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
concludes that no further compensation is warranted under the 
foregoing provisions because functional loss due to pain and 
weakness, weakened movement and fatigability have already 
been taken into account in the assignment of the 20 percent 
evaluation herein.  Incoordination has not been shown.  
Compensation for similar symptoms and manifestations under 
diff provisions is prohibited.  See 38 C.F.R. § 4.14, 
Esteban, supra.

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by the Court in Schafrath.  However, the 
Board finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of residuals of his left lower extremity 
fasciotomy not contemplated in the currently assigned 20 
percent rating permitted under the Schedule.

The Board acknowledges that it did not discuss the veteran's 
left leg scar.  The RO has already undertaken action on 
entitlement to a separate evaluation for the post-operative 
scar.  Thus, the evaluation of the scar is a separate issue.

The Board also observes that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Indeed, a VA examiner opined 
that the veteran was able to perform the activities of daily 
living, and the veteran himself only claimed inability to 
work only in very specific situations.  He did not allege 
that the narrow circumstances limiting his ability to work 
were common or frequent.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

A 20 percent evaluation, but no higher, for the veteran's 
service-connected residuals of a left lower extremity 
fasciotomy is granted, subject to the law and regulations 
governing the payment of veterans' benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


